Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on December 04, 2019.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –



Claims 1-6 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palmer et al (U.S. Pub. No. 2021/0064536). 

With respect to claims 1 and 13, Palmer et al teaches 
receiving, by a storage node including a storage device, a plurality of write requests addressed to a storage unit ([0013]   memory operations (e.g., read and write 
operations).  In particular, logical addresses are used by host systems for 
generating memory requests (e.g., read and write requests)); 
for each write request of the plurality of write requests performing, by the storage node ([0013] write request from a host system that references a logical address): 
assigning a sequence number to the each write request ([0031] number of partitions 
and the sequential write, [0014], sequential writes);
transmitting the sequence number to a storage manager; and (b) executing the each write request on the storage device ([0013] subsystem receives a write request from a host system that references a logical address, the memory subsystem locates a free memory element in an associated set of memory components and writes data from the write request to this free memory element)

With respect to claims 2 and 14, Palmer et al teaches performing (a) without waiting for acknowledgment of completion of (b) and performing (b) without waiting for 

With respect to claims 3 and 15, Palmer et al teaches detecting acknowledgment completion of the each write request; (c) transmitting a message to the storage manager indicating that the sequence number of the each request has been acknowledged ([0067] The data storage system 718 can include a machine-readable storage medium 724 (also known as a computer-readable medium) on which is stored one or more sets of instructions 726 or software embodying any one or more of the methodologies or functions described herein.  The instructions 726 can also reside, completely or at least partially, within the main memory 704 and/or within the processing device 702 during execution thereof by the computer system 700, the main memory 704 and the processing device 702 also constituting machine-readable storage media).

With respect to claims 4 and 16, Palmer et al teaches without transmitting payload data from the each write request to the storage manager ([0013] subsystem receives a write request from a host system that references a logical address).

With respect to claims 5-6 and 17, Palmer et al teaches to store a consistency point for the sequence number of the each write request in response to receiving the message from (c) for the each write request, wherein the consistency point further includes a time ([0013] subsystem receives a write request from a host system that references a logical address).

 
Allowable Subject Matter

Claims 11-12 are allowed.

Claims 7-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163